

116 HR 7255 IH: Coronavirus Health Care Worker Wellness Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7255IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Krishnamoorthi (for himself, Mr. Katko, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to award grants to health care providers to establish or expand programs dedicated to promoting mental wellness among their health care workers, including contractors, on the front lines of the SARS–CoV–2 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Health Care Worker Wellness Act of 2020.2.FindingsThe Congress finds as follows:(1)Health care workers on the front lines of the SARS–CoV–2 pandemic experience extraordinary levels of stress that may impact their immediate and long-term wellbeing.(2)Health care workers experienced high rates of burnout and mental health disorders before the SARS–CoV–2 pandemic.3.Sense of CongressIt is the sense of the Congress that—(1)health care workers on the front lines of the SARS–CoV–2 pandemic deserve access to resources that promote mental wellness during the pandemic and in its aftermath; and(2)the Federal Government has an interest in improving the overall mental health and professional satisfaction of the Nation’s health care workforce.4.Grants for health care providers to promote mental wellness among their workers(a)In generalThe Secretary of Health and Human Services (in this Act referred to as the Secretary), acting through the Director of the Agency for Healthcare Research and Quality, in collaboration with one or more national medical professional organizations, shall award grants to health care providers to establish or expand programs dedicated to promoting mental wellness among their health care workers, including contractors, on the front lines of the SARS–CoV–2 pandemic.(b)Process(1)Application availabilityNot later than 30 days after the date of enactment of this Act, the Secretary shall make available the application form and announce the process for applying for a grant under this section.(2)Application submissionTo seek a grant under this section, an applicant shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require.(3)Availability of fundsNot later than 30 days after approving an application for a grant under this section, the Secretary shall make the grant funds available to the grantee.(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for the period of fiscal years 2021 and 2022.5.Comprehensive study on health care worker mental health and burnout(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, in collaboration with one or more national medical professional organizations, shall commission a comprehensive study on health care worker mental health and burnout.(b)Focus areasThe study under subsection (a) shall focus on identifying—(1)the factors that contribute to poor mental health and burnout among health care workers;(2)the barriers to health care workers seeking and accessing mental health treatment;(3)the implications of poor mental health and burnout among health care workers for the health care system and patient outcomes;(4)the best ways to prevent and address the problems described in paragraphs (1) through (3);(5)the impact of the SARS–CoV–2 pandemic on the mental health of health care workers and related preparedness strategies for future health emergencies; and(6)the efficacy of programs funded pursuant to section 4.(c)Completion; reportThe Secretary shall—(1)ensure that the study commissioned under subsection (a) is completed not later than the day that is 1 year after the date of on which the Secretary makes the final expenditure of funds for such study; and(2)submit a report to the Congress not later than such day on the findings and conclusions of such study, including recommendations for addressing health care worker mental health and burnout.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for the period of fiscal years 2021 through 2025.